Citation Nr: 1411056	
Decision Date: 03/18/14    Archive Date: 04/02/14

DOCKET NO.  10-32 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder other than a refractive error, claimed as secondary to service-connected sinusitis with allergic rhinitis and conjunctivitis, and headaches.

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from August 1949 to December 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California which, in pertinent part, denied the Veteran's claim for service connection for an eye disorder.  In addition, the Veteran appeals from a February 2013 rating decision issued by the Los Angeles, California, RO which, in pertinent part, denied his claim for a TDIU.  Jurisdiction of the Veteran's claims file is currently with the Los Angeles RO.

In July 2010, the Veteran requested a Board video-conference hearing before a Veterans Law Judge, which was scheduled for February 2014.  The Veteran did not appear for this scheduled hearing.  In a January 2014 statement, the Veteran had indicated that he was not physically able to travel the distance to the RO and requested that a hearing be scheduled at a VA outpatient clinic or via web-camera.  However, it is not possible for the Board to undertake hearings using the phone, Skype, or some other form of non-secure telecommunications equipment as it is against VA policy to use such non-secure communications and the VA outpatient clinics do not have the capability to conduct Board hearings.  The January 2014 communication from the Veteran further indicated that, if such alternatives were unacceptable, the only other option is to withdraw his request for a hearing and allow the Board to decide the appeal based on the information of record.   Therefore, the Veteran's request for a Board hearing is considered withdrawn.  38 C.F.R. § 20.704(e) (2013).

The Board notes that, while the Veteran's representative submitted a Statement of Representative in Appeals Case in November 2013, prior to certification to the Board, his representative was not provided with an opportunity to submit an Informal Hearing Presentation prior to the Board's review of the case.  However, the Board finds no prejudice to the Veteran in proceeding with the issuance of this Remand because, following the completion of the requested development, his representative will be given an opportunity to submit additional argument prior to the case's return to the Board.

The Board notes that the Veteran had filed a timely notice of disagreement in September 2009 objecting to the denial of his claim for service connection for tinnitus in a July 2009 rating decision.  However, a February 2013 rating decision granted service connection for tinnitus.  As the February 2013 decision represents a full grant of the benefits sought with respect to this issue, this matter is no longer before the Board for consideration.   

Pertinent to the Veteran's claim for service connection for an eye disorder, the Board notes that a June 1980 rating decision had denied service connection for an eye condition, namely myopic astigmatism and presbyopia.  The United States Court of Appeals for the Federal Circuit has held that, for purposes of determining whether a new claim has been submitted under 38 U.S.C.A. § 7104(b), the "factual basis" of a service connection claim is the Veteran's disease or injury, rather than the symptoms of that disease or injury.  See Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008); see also Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 1996).  In the instant case, as the Veteran's previous claim for service connection involved refractive errors, namely myopic astigmatism and presbyopia, are separate and distinct from his current claim regarding acquired eye disorders, the latter claim has been characterized as shown on the first page of this decision and is considered on a de novo basis.

In January 2014, subsequent to the issuance of the May 2013 supplemental statement of the case (SSOC), the Veteran submitted additional evidence in support of his claims, namely a July 2013 opinion from Dr. M. L.  Although the Veteran has not submitted a waiver of agency of original jurisdiction (AOJ) consideration of this evidence, his claim for service connection for an eye disorder as well as his claim for a TDIU are being remanded so the AOJ will have an opportunity to review the evidence such that no prejudice results to him as a result of the Board's consideration of this evidence for the limited purpose of issuing a comprehensive and thorough remand.  38 C.F.R. § 20.1304(c) (2013).

As a final preliminary matter, the Board notes that, in addition to the paper claims file, there are Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files associated with the Veteran's claims.  A review of the documents in Virtual VA reveals that they are duplicative of those contained in the paper claims file.  Further, the Veteran's VBMS file does not contain any documents at this time.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


REMAND

The Board finds that a remand is necessary in order to ensure that there is a complete record upon which to decide the Veteran's claim for service connection for a bilateral eye disorder other than a refractive error so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013). 

Specifically, the Board finds that a VA examination is necessary in order to determine the nature and etiology of the Veteran's a bilateral eye disorder other than a refractive error.  In this regard, the Veteran contends that his current dry eye problem is the result of his service-connected sinusitis with allergic rhinitis, conjunctivitis and headaches.  He has not alleged direct service connection.  An August 2008 VA treatment note indicates that the Veteran's treating VA ophthalmologist had discussed the possible link between his sinus and eye problems with the Veteran and that this eye dryness was "not directly related" to sinus problems but that eye pain/discomfort can be related to sinus pain.  An October 2010 opinion from Dr. S. F., the Veteran's treating VA optometrist, indicated that "[w]hile it [was] hard to say with certainty" that the Veteran's dry eye and sinus condition were related, "it is as likely as not that his dry eye condition, and resultant blurry vision, [was] related to his sinus condition."  

However, this October 2010 contained no rationale or explanation and cannot support an award of service connection.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").   This opinion does suggest that there may be a link between the Veteran's a bilateral eye disorder other than a refractive error and his service-connected sinusitis and, therefore, he should be afforded a VA examination so as to determine the current nature and etiology of such disorder.   

Moreover, due to the length of time which will elapse on remand, updated VA treatment records dated from August 2011 to the present from the Sepulveda, California, VA facility that are not already associated with the claims file should be obtained for consideration in the Veteran's appeal.

Finally, with respect to the Veteran's claim for a TDIU, the Board notes that a rating decision issued in February 2013 denied such benefit.  Thereafter, in August 2013, the Veteran entered a notice of disagreement as to the denial of such issue.  When there has been an initial RO adjudication of a claim and a notice of disagreement as to its denial, the claimant is entitled to a statement of the case.  See 38 C.F.R.           § 19.26 (2013).  Thus, remand for issuance of a statement of the case on this issue is necessary.  Manlincon v. West, 12 Vet. App. 238 (1999).  However, this issue will be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Provide the Veteran with a statement of the case regarding the issue of entitlement to a TDIU.  Advise the Veteran of the time period in which to perfect his appeal. If the Veteran perfects his appeal of this issue in a timely fashion, then return the case to the Board for its review, as appropriate.

2.  Obtain the Veteran's updated treatment records from the Sepulveda VA facility dated from August 2011 to the present.  All efforts to obtain these records should be documented in the claims file.  If no such records are available, the Veteran should be so informed and also told of the efforts to obtain the records.

3.  The Veteran should be afforded an appropriate VA examination to determine the nature and etiology of his bilateral eye disorder other than a refractive error.  All indicated tests and studies should be undertaken.  The claims file, including a complete copy of this remand, must be made available for review of the Veteran's pertinent medical history.

The examiner is asked to furnish an opinion with respect to the following questions:

(A)  Identify all currently diagnosed bilateral eye disorders other than a refractive error.  The examiner should identify all such disorders that have been present at any time since May 2009.

(B)  For each currently diagnosed bilateral eye disorder other than a refractive error, is it at least as likely as not (50 percent or greater probability) that such is caused OR aggravated by his service-connected sinusitis with allergic rhinitis and conjunctivitis, and headaches?  

In offering any opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset of symptomology.  The rationale for any opinion offered should be provided.

4.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim for service connection for a bilateral eye disorder other than a refractive error should be readjudicated based on the entirety of the evidence, to include any evidence received after the May 2013 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

